     Case 2:20-cv-02543-GGG-MBN Document 1-1 Filed 09/18/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

DONNA CARR                                       * CIVIL ACTION NO.:
                                                 *
VERSUS                                           * JUDGE:
                                                 *
AXIS SURPLUS INSURANCE COMPANY                   * MAGISTRATE JUDGE:
AND PAT O’BRIEN’S BAR, INC.                      *
                                                 *
                                                 *
*      *     *      *     *      *     *         *

                           EXHIBIT A - LIST OF PARTIES

    1. Donna Carr – Plaintiff’s
       Counsel:
       Megan C. Kiefer (#32882)
       Nat G. Kiefer, Jr. (#1461)
       2310 Metairie Road
       Metairie, LA 70001
       Phone: (504) 828-3313
       Fax: (504) 828-0024
       Email: megan@kieferlaw.com; nkief@kieferlaw.com

    2. AXIS Surplus Insurance Company – Defendant’s
       Counsel:
       Jennifer L. Simmons (#30060)
       Jamie A. Futral (#38477)
       Melchiode Marks King LLC
       639 Loyola Avenue, Suite 2550
       New Orleans, Louisiana 70113
       Telephone: (504) 336-2880
       Facsimile: (504) 336-2342
       Emails: jsimmons@mmkfirm.com; jfutral@mmkfirm.com

    3. Pat O’Brien’s Bar, Inc. – Defendant’s
       Counsel:
       Jennifer L. Simmons (#30060)
       Jamie A. Futral (#38477)
       Melchiode Marks King LLC
       639 Loyola Avenue, Suite 2550
       New Orleans, Louisiana 70113
       Telephone: (504) 336-2880
       Facsimile: (504) 336-2342
       Emails: jsimmons@mmkfirm.com; jfutral@mmkfirm.com

                                           -1-
